Title: [Diary entry: 11 November 1786]
From: Washington, George
To: 

Saturday 11th. Mercury at 41 in the Morning—45 at Noon and 42 at Night. Morning clear and cool, with the wind pretty fresh from the No. Wt. By noon it became calm & very pleasant. Rid to the Mill, and to Dogue run & Muddy hole plantations. At the first named Plantation finished plowing for Rye in the Morning, but there remained of it 8 or 10 acres to sow & harrow in. By Night the ground from which the Corn & Stalks had been taken off would be plowed (4 or 5 acres of it) for to lay down in Spelts provided for me by Colo. Deakins. Having received a letter from Baltimore, announcing the arrival of three Asses (a male and two females) from the Marquis de la Fayette for me together with some Pheasants and Patridges from France, I sent my Overseer Jno. Fairfax and a servant to bring the former.  Received from the Ferry Plantation 48½ bushels of a fine red (Irish) Potatoe, which were planted in the rows of drill corn by the fish house. This with  bushels of the white kind, which were planted in the missing places—of which after all replanting, there were many—is what came of that piece of drilled ground. The common Corn in the alternate rows of Drilled, at Muddy hole, turned out 28 Barrels wch. is 7 Barrels more than the other rows did of the early Corn. In the Neck the disproportion between these is much greater.